JUSTICE RARICK, dissenting: Because of the confusion with respect to the trial court’s order and the ambiguity of the record in general, coupled with defendant’s failure to even file a brief on appeal to protect the judgment entered in his favor, I must dissent. It has long been accepted that this court may, in its discretion, determine a case on the merits or reverse without further consideration or discussion when a party who prevails in the trial court does not appear or file a brief in accordance with Supreme Court Rule 341 (113 Ill. 2d R. 341). (See, e.g., People v. Rincon (1975), 26 Ill. App. 3d 842, 843, 326 N.E.2d 142, 142; People ex rel. Pullman Bank & Trust Co. v. Fitzgerald (1973), 14 Ill. App. 3d 247, 248, 302 N.E.2d 429, 430. See also Ottwell v. Ottwell (1988), 167 Ill. App. 3d 901, 903, 522 N.E.2d 328, 329; Hall v. Baum Corp. (1973), 12 Ill. App. 3d 755, 756, 299 N.E.2d 156, 157.) We are not obligated to act as an advocate or search the record to affirm the judgment of the trial court. (See First Capitol Mortgage Corp. v. Talandis Construction Corp. (1976), 63 Ill. 2d 128, 133, 345 N.E.2d 493, 495. See also Standard Management Realty Co. v. Johnson (1987), 157 Ill. App. 3d 919, 923, 510 N.E.2d 986, 989.) This is especially true when the claimed errors in question are not of the type easily decided without the aid of an answering brief. (See North Shore Marine, Inc. v. Engel (1980), 81 Ill. App. 3d 530, 537, 401 N.E.2d 269, 275. See also First Capitol, 63 Ill. 2d at 133, 345 N.E.2d at 495.) I believe this is such a case. Here, the State submitted a request for admission of facts to which defendant failed to file timely a response, even with an extension. The State then filed a request for summary determination of major issues. The trial court responded with an order labeled “Partial Summary Judgment” but couched in the words of Rule 216(c). The order as labeled appears to grant the State’s request, thereby precluding the necessity of introducing formally the admitted facts. (See Ill. Rev. Stat. 1985, ch. 110, par. 2 — 1005(d).) Although I believe the label more accurately should have mirrored the title of the State’s request (see Equal Employment Opportunity Comm’n v. Sears, Roebuck & Co. (7th Cir. 1988), 839 E2d 302, 353 n.53), my concern lies in the language used in the body of the order itself. The order as written creates enough ambiguity on the record to prevent me from ruling summarily that the trial court did not err in refusing to recognize the admitted facts, particularly since we are dealing with a bench trial setting. Further ambiguity arises from references found toward the end of the hearing to a discussion wherein the State much earlier in the proceedings apparently asked the court to look at the facts deemed admitted, a discussion which seems not to have been recorded or transcribed. Given the state of the record before us, I simply cannot affirm the judgment without defendant having even filed an answering brief. For these reasons, I must dissent.